‘The Attorney              General of Texas
                                        October 5, 1979

MARK WHITE
Attorney General


                   Honorable George M. Cowden                 Opinion No. MW-55
                   Chairman, Public Utility Commission
                     of Texas                                 Re: Assessments that         Public
                   7800 Shoal Creek Blvd., Suite 400N         Utility Commission may collect
                   Austin, Texas 78757                        from water supply corporations
                                                              removed from its jurisdiction.

                   Dear Mr. Cow&n:

                         You ask several questions about the payment of assessments by water
                   supply or sewer service corporations which were removed from the
                   jurisdicti,on of the Public Utility Commission (PVC) as of April 19, 1979.
                   Section 78 of the Public Utility Regulatory Act, V.T.C.S. article 1448%
                   provides as fallows:

                                An assessment is hereby imposed upon each public
                              utility within the commission’s jurisdiction serving
                              the ultimate consumer equal to one-sixth of one
                              percent of its grossreceipts from rates charged the
                              ultimate consumers in Texas for the purpose of
                              defraying the costs and expenses incurred in the
                              administration of this Act.         Thereafter the
                              commission shall, subject to the approval of the
                              Legislature, adjust this amessment to provide a level
                              of income sufficient to fund commission operation.

                   Assessments are due on August 31 of each year, and covered utilities may
                   make quarterly payments of their aasemments. In each case, the payment is
                   made after the assessment year or quarter has passed. See Attorney
                   General Opinion H-8ll (1978). Senate Bill 418, effective Apil19, 1979,
                   removed water supply end sewer service corporations from PUC jurisdiction,
                   except for the purpose of issuing certificates of convenience and necessity.
                   V.T.C.S. art. 1448c, SS 3(a), (c), (II);49(b); Acts 1979, 86th Leg., ch. 57 at 93.

                         You ask whether water supply corporations must pay the assessment
                   for the quarters during which they were subject to the commission’s
                   regulation. The messment imposed by section 78 is an ongoing assessment
                   for the purpose of defraying administrative costs. The legislative intent, as
                   reflected in the language end structure of the statute, is that water supply




                                                p. 201
Honorable George M. Cowden      -   Page Two     (MI+65)



corporations are rewonsible for the portion of the assessment attributable to the time
period they remained under PUC jurisdiction.

      You next ask whether the commission may prorate the amessment due and payable
for the portion of the aassessmentyear up to April 19, 1979, and collect the prorated
assessments from the water supply corporations. On the basis of our conclusion that the
assessment & an cngoing obligation, we believe the commission may do so.

      You finaIly ask whether the commission may require any additional assessments for
any quarters after April 19,1979, against the water supply corporation. As of that date, a
water supply corporation ceased to be a “public utility within the commission’s
jurisdiction”; hence, section 78 no longer imposed the assessment on it.

                                     SUMMARY
           Water supply corporations, removed from the jurisdiction of the
           Public Utility Commission as of April 19, 1979, must pay
           aseessments imposed by section 78 of V.T.C.S. article 1446~for the
           period during which they were subject to PUC jurisdiction.

                                       -v@wtmo~.


                                            MARK WHITE
                                            Attorney General of Texas

JOHN W. PAINTER, JR.
Pimt Assistant Attorney General

TED L. HARTLEY
Executive Assiitant Attorney General

Prepared by SusanGarrison
Assistant Attorney General

APPROVED:
OPINIONCOMMlTTRE

C. Robert Heath, Chairman
David B. Brooks
SusanGarrison
Rick Gilpin
William G Reid
MarthaV. Terry
Bruce Youngblood




                                          p.   202